Mr. Presiding Justice Waterman delivered the opinion of the court. Appellant insists that the writ of assistance was improperly issued, because no petition therefor had previously been filed, and in support of her contention, cites Bruce v. Roney, 18 Ill. 74; Smith v. Brittenham, 3 Ill. App. 62; Vol. 2 of the Encyclopedia of Pleading and Practice, page 982. Rone of the authorities cited by counsel for appellant are applicable to the present matter. In this case, under proceedings of foreclosure, a receiver had, upon notice, been duly appointed to take possession of the premises, receive and collect rents thereof. Appellant, being in possession, refused to either surrender possession or to pay rent to the receiver, and afterward, upon application, it would seem that she was allowed to remain in the premises, provided she paid the taxes due thereon. This she failed to do, and thereupon, upon notice to her, a writ of assistance was ordered to put the receiver in possession of the premises. ■ The proceedings were entirely regular. Appellant had notice from the beginning as to what was sought and was as fully informed of the claim of right made against her as she possibly could have been by a petition. She had also the same opportunity to contest, and did contest the issuing of various orders, the same as if a petition had been filed. The order of the Circuit Court is affirmed.